Citation Nr: 1121814	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bipolar disorder.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral myositis, left L5 radiculopathy, numb left leg and foot.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied claims for increased disability ratings for the bipolar disorder and for the lumbosacral myositis, left L5 radiculopathy, numb left leg and foot.   

The Veteran's rating claim regarding his lumbosacral myositis, left L5 radiculopathy, numb left leg and foot, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Throughout the appeal, the Veteran's bipolar disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, poor impulse control, periods of violence, suicidal ideation, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent schedular disability rating for bipolar disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9432 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of an April 2009 letter.  The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a July 2010 statement of the case.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from VA and privately.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran declined an opportunity to testify at a hearing.  VA examined the medical history of the Veteran's service-connected disability for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran reported that his psychiatric disability has worsened, he has not reported that it has worsened since the most recent VA examination in April 2009.  As such, a remand is not required solely due to the passage of time since the April 2009 VA psychiatric examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The Veteran asserts that his bipolar disorder warrants a higher disability rating than the 30 percent assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's bipolar disorder is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's bipolar disorder, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9432.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Bowling v. Principi, 15 Vet. App. at 14-15.

The following applies to the GAF scores assigned in this case.  A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

The claims file contains competent medical evidence found in VA treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence relevant to the Veteran's claim over the relevant period associated with the Veteran's submission of his claim for an increased disability rating for his bipolar disorder.  

The report of an April 2009 VA examination for mental disorders shows that the Veteran was receiving current psychiatric treatment and was previously last seen in January 2009.  The Veteran reported that he had been working on a full-time basis for the past year.  He stated that he had had problems due to domestic violence on his part, and that he was arrested for resisting arrest and aggression to one of the responding policemen.  He reported that he was experiencing many problems at work and there were already 24 complaints against him from employees and supervisors due to his explosiveness, including an EEO (Equal Employment Opportunity Commission) complaint against him.  The Veteran also reported having a complicated situation at home where he had an extended family.  He had difficulties with the responsibilities including economic, and he was unable to deal with his daughter in their relationship.  All of this had raised the level of his anxiety to a very high level.  The Veteran also reported that he was being treated with Lamictal and individual psychotherapy, with poor results, and that he was very symptomatic despite the medication.

The Veteran reported complaints of being severely anxious, not sleeping at night, and at times becoming "overtly cryful," verbalizing self-harm ideas, losing control easily at home and at work, and sudden outbursts of anger with irritability and poor frustration tolerance.  He reported being very restless and feeling worthless, including sexually due to his erectile dysfunction, which made him feel like a failure.  He reported that his two step-children told him that due to his behavior they felt afraid that he would hurt them or their mother.   

He reported that due to his anxiety he was making mistakes at work, and was unable to comply with deadlines.  He also had poor concentration and was very distractible.  He reported that he felt overwhelmed and unable to deal with himself.  He felt insecure and was fearful his wife could not take it anymore and would leave him.  He reported that the medication was not controlling his bipolar behavior, and that he now had these symptoms on a daily basis at a severe level.

On examination, he was dressed casually and was clean.  He was very thin, and aware of the interview situation and in contact with reality.  He was very hyperactive, restless and verborrheic.  Psychomotor activity was hyperactive and restless.  His speech was spontaneous, rapid, clear, and coherent.  His attitude was irritable.  His affect was appropriate and his mood was dysphoric.  His attention was intact, and he was oriented as to person, time, and place.  

The examiner indicated that the Veteran had suicidal ideation, with poor impulse control and periods of violence.  He was able to maintain minimum personal hygiene.  He had no problem with activities of daily living.  His memory was normal except for immediate memory that was mildly impaired.  The Veteran reported that during service he had had three admissions, one after having aggression against and officer, and two on account of suicide attempts.  

The report contains an Axis I diagnosis of bipolar disorder with mixed features.  The GAF score was found to be 50 to 45 for current functioning.  The examiner commented that there was no evidence of alcohol or substance abuse associated with the bipolar disorder.  The examiner opined that the Veteran was exhibiting severe level of anxiety although not overtly manic, with depression also present, which appeared not adequately controlled with present medication.  The prognosis was guarded.

The examiner opined that the effects of the bipolar disorder on occupational and social functioning: (1) did not result in total occupational and social impairment due to mental disorder signs and symptoms; and (2) did result in deficiencies in areas of thinking, family relations, work, and mood, but not judgment.  The examiner also opined that there was reduced reliability and productivity due to mental disorder symptoms. 

Review of the relevant VA treatment records on file dated from January 2009 to July 2010 show that the medical evidence therein is not inconsistent with findings from the April 2009 VA examination for mental disorders.  These show that the Veteran was having problems at work, that he was feeling stressful, anxious, upset, constantly irritable, and with fears of losing control due to stress.

On review of all of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, such as thinking, family relations, work, and mood, as found during the April 2009 VA examination.  He is found to have such deficiencies in most areas due to such symptoms as: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He is shown to have symptoms productive of impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting).  Lastly, his behavior is productive of an inability to establish and maintain effective relationships.  Such combination of signs and symptoms are productive of criteria so as to warrant a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.

In this regard, the GAF score of 50-45 recorded during the comprehensive VA mental disorders examination in April 2009, also reflects serious symptoms or serious impairment in social and occupational functioning, including reflecting an inability to keep a job.  See DSM-IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9432.   

The April 2009 VA examination report noted that the Veteran had suicidal thoughts.  Such symptoms of being a danger to oneself are clearly serious psychiatric symptoms.  See DSM-IV, 38 C.F.R. § 4.130, Diagnostic Code 9432.  

In sum, there is evidence productive of suicidal ideation and other psychiatric symptomatology associated with the Veteran's bipolar disorder.  The GAF score range that has been assigned includes that within the range between 41 and 50, reflecting symptoms productive of serious symptoms and serious impairment in social and occupational functioning.  On review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, including the Veteran's credible statements about the impact of his psychiatric symptoms, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's bipolar disorder is productive of occupational and social impairment, with deficiencies in most areas, such as thinking, family relations, work, and mood, resulting in an inability to establish and maintain effective relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the evidence does not demonstrate that the bipolar disorder results in symptoms productive of total occupational and social impairment.  Most importantly, the record on file shows that the Veteran is still working, albeit with significant problems due to his mental disorder.  Though there is evidence the Veteran has had some suicidal ideation, the evidence does not demonstrate that he has such critical symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 70 percent have not been met.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the appeal.  However, because the Veteran's bipolar disorder symptoms remained relatively constant throughout the course of the period on appeal and at no time were more disabling than reflected by the 70 percent evaluation.  As such, staged ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's bipolar disorder, which is productive of the psychiatric symptoms discussed above, which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence reflects that the Veteran is currently employed.  The evidence does not show, and indeed, the Veteran has not reported, that he is unable to secure or follow a substantially gainful occupation due to his service-connected bipolar disorder.  As such, the Board finds that a TDIU is not raised by the record.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent for bipolar disorder is granted.


REMAND

The Veteran claims entitlement to a disability rating in excess of 40 percent for his lumbosacral myositis, left L5 radiculopathy, numb left leg and foot.  The evidence shows that the Veteran complained of bilateral lower extremity impairment, with objective evidence of left lower extremity neuropathy.  The evidence also suggests that the Veteran may have bladder impairment and erectile dysfunction that is related to his back disability.  Because the evidence is not clear on these issues, to properly evaluate this claim and afford the Veteran all possible consideration, the Board finds that another VA examination is necessary to adjudicate this claim.  As such, this issue must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the lumbosacral myositis, left L5 radiculopathy, numb left leg and foot, disability rating claim, to specifically include relevant VA and private treatment records dated since July 2010.

2.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

In addition, the examiner must indicate whether the Veteran has erectile dysfunction that is related, at least in part, to his low back disability.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


